DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 26 January 2022, the following occurred:
claims 1 and 21 were amended.
Claims 1-5 and 8-22 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2008/0208631 A1), hereinafter Morita, in view of Zaleski et al. (US 2009/0055735 A1), hereinafter Zaleski, further in view of Rutledge et al. (US 2003/0218630 A1), hereinafter Rutledge.

Claims 1 and 21:
Morita discloses:
A medical information system comprising:
acquisition circuitry configured to acquire information concerning a subject from at least one memory, the information concerning the subject comprising a plurality of data points each having an associated time value;
[0078]-[0092] disclose various types of information, with [0078] explicitly stating the information is "associated with a time and/or date stamp". This information is stored in data storage, e.g. as in [0078].
processing circuitry configured to:
[0075], [0121]-[0123], [0125]-[0126]


display circuitry configured to display the clustered plurality of data points concerning the subject along the 
Figures 1-5 and whole document, e.g. [0023], [0027], [0031], [0038]-[0041], [0093], all disclosing displaying clustered data points on the time axis. As discussed below, Zaleski (e.g. Figure 1) and Rutledge (e.g. [0033]) disclose a non-linear time axis.


While Morita does disclose a timeline that a user enables a user to “drill down” into finer levels of granularity in the timeline ([0036]), and Zaleski does disclose a non-linear time axis (Figure 1, [0133] and [0173]) as well as selecting a time of interest by an operator ([0134]), neither Morita nor Zaleski explicitly disclose “project the plurality of data points onto a non-Rutledge does disclose this limitation, specifically:
project the plurality of data points onto a non-linear time axis centered about a time of interest set by an operator to obtain a respective projected position for each of the plurality of data points;
Abstract and Figure 1. A user can select multiple time intervals ([0019]) by also designating start and end times ([0027]-[0032]) to apply to a patient timeline. [0033] discloses multiple intervals being applied to different start and end times on the same timeline, also creating non-linearity, which “allows the system to display patient data using one or more intervals on the same timeline” where “display patient data” corresponds to applicant’s claimed “respective projected position for each of the plurality of data points.” While the set time intervals of Rutledge could easily be considered times of interest as they are chosen by an operator and therefore presumably of interest, Zaleski [0134] explicitly discloses “a time of interest set by an operator,” as mentioned above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method as disclosed by Morita and Zaleski with “project the plurality of data points onto a non-linear time axis centered about a time of interest set by an operator” as disclosed by Rutledge. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Morita and Zaleski in order to “create a timeline that is Rutledge:  [0025]) and to “display patient data using one or more intervals on the same timeline” (Rutledge:  [0033]).

Additionally, while Morita does disclose a timeline that a user enables a user to “drill down” into finer levels of granularity in the timeline ([0036]), Morita does not explicitly disclose “perform a clustering procedure on the plurality of data points based on the projection of the plurality of data points onto the non-linear time axis such that data points in regions of smaller scale on both sides of the time of interest undergo greater clustering than time points in regions of larger scale on both sides of the time of interest.” However, Zaleski and Rutledge do disclose these limitations, specifically:
perform a clustering procedure on the plurality of data points using the projected positions such that data points in regions of smaller scale on both sides of the time of interest undergo greater clustering than data points in regions of larger scale on both sides of the time of interest; and
Zaleski, Figure 1, [0166] and [0173] disclose displaying patient data (i.e. projected data) along a non-linear time scale, in which some information is non-compressed and other information is compressed. Additionally, [0134] discloses “Data that are older than some specified time frame are compressed to provide general information…as to the nature of the data but within a discrete time scale that spans, for the same physical width in screen, a longer period of time” (i.e. clustering of data). This compression if further disclosed in [0138], [0153], [0167], [0174], [0183]-[0184], [0198], [0207], and [0212]. As discussed above, Rutledge, e.g. [0033], discloses multiple intervals being [0034].

It can be seen that each element is taught in either Zaleski or Rutledge. A non-linear time axis centered about a time of interest set by an operator as disclosed by Rutledge does not change nor affect the normal functions of compressing (i.e. clustering) of patient data in regions of smaller scale as in Zaleski. Compressing the patient data would be performed the same way even with the addition of compressing patient data on both sides of the time of interest. Since the functionalities of the elements in Zaleski and Rutledge do not interfere with each other, the results of the combination would be predictable. 
It would have been obvious to one of ordinary skill in the art to combine the compression (i.e. clustering) of Zaleski with the timeline of Rutledge since the claimed invention is merely a combination of old elements. In combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical information system and method as disclosed by Morita with “perform a clustering procedure on the plurality of data points based on the projection of the plurality of data points onto the non-linear time axis such that data points in regions of smaller scale on both sides of the time of interest undergo greater clustering than time points in regions of larger scale on both sides of the time of interest” as disclosed by Zaleski and Rutledge. 
Morita in order to allow a clinician to “gain a rapid and correct understanding of the patient situation” (Zaleski:  [0130]) and to “create a timeline that is logical and understandable to the user” (Rutledge:  [0025]) and to “display patient data using one or more intervals on the same timeline” (Rutledge:  [0033]).

Finally, while Morita does disclose a timeline that a user enables a user to “drill down” into finer levels of granularity in the timeline ([0036]), Morita does not explicitly disclose “wherein an amount of time per unit of length on the non-linear time axis varies according to a position on the non-linear time axis relative to the time of interest, and the amount of time per unit of length is larger if a position on the non-linear time axis is further from the time of interest set by the operator.” However, Zaleski does disclose this limitation, specifically:
wherein an amount of time per unit of length on the non-linear time axis varies according to a position on the non-linear time axis relative to the time of interest, and the amount of time per unit of length is larger if a position on the non-linear time axis is further from the time of interest set by the operator.
Figure 1, [0166] and [0173] discloses displaying patient data along a non-linear time scale, in which some information is non-compressed and other information is compressed, with older data being progressively more compressed (i.e. amount of time per unit length becomes larger). Additionally, [0134] discloses “Data that are older than some specified time frame are compressed to provide general information…as to the nature of the data but within a discrete time scale that spans, for the same physical width in screen, a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical information system as disclosed by Morita with “an amount of time per unit of length on the non-linear time axis varies according to a position on the non-linear time axis relative to the time of interest, and the amount of time per unit of length is larger if a position on the non-linear time axis is further from the time of interest set by the operator” as disclosed by Zaleski. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Morita in order to allow a clinician to “gain a rapid and correct understanding of the patient situation” (Zaleski:  [0130]).

Claim 2:  
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above. Morita further discloses: 
classify at least part of the information in accordance with its position on the non-linear time axis.
[0078] explicitly states the information is "associated with a time and/or date stamp." As discussed above in claim 1, Zaleski and Rutledge disclose a “non-linear time axis.”

Claim 3:  
Morita further discloses:
the processing circuitry is configured to classify at least part of the information as relating to inpatient treatment or outpatient treatment.
[0084] outpatient procedure

Claim 4:  
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above. Morita further discloses:
the processing circuitry is configured to classify at least part of the information by frequency of data acquisition.
The examiner is interpreting "frequency of data acquisition" to mean, for example, an episode of care made up of related events. See Figures 3 and 4, [0039] and [0040] where there are multiple procedures making up the episode of atrial fibrillation. Also see [0100]-[0115] for filtering with rules, including creating associations between data/events (episodes).

Claim 5:
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above. Morita further discloses:
determine a time period of interest on the non-linear time axis;
[0039] discloses magnifying a particular event to view greater detail (i.e. period of interest). As discussed above in claim 1, Zaleski and Rutledge disclose a “non-linear time axis.”
provide an instruction to change a scale of at least part of the non-linear time axis; and
[0039] discloses magnifying the timeline, changing the scale. This is visually represented in Figures 1-4. Magnification of the timeline is further disclosed in [0026], [0033], [0036], [0038], and [0040]-[0041]. As discussed above in claim 1, Zaleski and Rutledge disclose a “non-linear time axis.”
	
Morita does not explicitly further disclose “maintain the granularity of clustering and/or scale of the time period of interest while changing a scale of a further part of the non-linear time axis”; however, Zaleski does disclose “maintain the granularity of clustering and/or scale of the time period of interest while changing a scale of a further part of the non-linear time axis” ([0166] and [0173] discloses displaying patient data along a non-linear time scale, in which some information is non-compressed and other information is compressed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Morita with maintain the granularity of clustering and/or scale of the time period of interest while changing a scale of a further part of the non-linear time axis as disclosed by Zaleski. 
Zaleski:  [0130]).

Claim 8:
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above.
	
Morita does not explicitly further disclose “a scale of the non-linear time axis varies continuously with distance along the non-linear time axis”; however, Zaleski does disclose “a scale of the non-linear time axis varies continuously with distance along the non-linear time axis (Figure 1 and associated [0183]-[0184]. Also see [0166], [0173] regarding the non-linearity).
The combination of Morita with Zaleski would have been obvious for the same reasons as stated in Claim 5, above.

Claim 9:
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above.
	
Morita does not explicitly further disclose “at least one time period of interest on the non-linear time axis is displayed at a larger scale than other regions of the non-linear time axis”; however, Zaleski does disclose “at least one time period of interest on the non-linear time axis is Figure 1 and associated [0183]-[0184]. Also see [0166], [0173] regarding the non-linearity).
The combination of Morita with Zaleski would have been obvious for the same reasons as stated in Claim 5, above.

Claim 10:
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above.
	
Morita does not explicitly further disclose “at least two time periods of interest on the non-linear time axis are displayed at a larger scale than other regions of the non-linear time axis, and a region of the non-linear time axis between the at least two time periods of interest is displayed at a smaller scale than each of the time periods of interest”; however, Rutledge does disclose “at least two time periods of interest on the non-linear time axis are displayed at a larger scale than other regions of the non-linear time axis, and a region of the non-linear time axis between the at least two time periods of interest is displayed at a smaller scale than each of the time periods of interest” (Abstract and Figure 1. A user can select multiple time intervals ([0019]) by also designating start and end times ([0027]-[0032]) to apply to a patient timeline. [0033] discloses multiple intervals being applied to different start and end times on the same timeline, also creating non-linearity).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Morita with "at least two Rutledge. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Morita in order to “create a timeline that is logical and understandable to the user” (Rutledge:  [0025]) and to “display patient data using one or more intervals on the same timeline” (Rutledge:  [0033]).

Claim 11:  
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above. Morita further discloses:
the plurality of data points are representative of at least one of clinical events, laboratory results, pharmaceutical events, imaging events, patient events, clinical notes, nursing notes, patient monitoring data, vital sign data, prescriptions, medication records, patient data, medical device data, summary reports, medical history reports, case conference reports, billing reports, radiology reports, interactions with at least one healthcare system, and wherein the system further comprises processing circuitry configured to classify the plurality of data points as at least one of clinical events, laboratory results, pharmaceutical events, imaging events, patient events, clinical notes, nursing notes, patient monitoring data, vital sign data, prescriptions, medication records, patient data, medical device data, summary reports, medical history reports, case conference reports, billing reports, radiology reports, interactions with at least one healthcare system.	
[0078]-[0092] disclose all or nearly all of the various types of information being classified.

Claim 12:  
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above. Morita further discloses:
classify the plurality of data points by at least one of importance, saliency, and whether an event or measurement represented by the respective data point is an outlier.	
[0035], [0041], and specifically [0055] "A user may tag or bookmark one or more data points for easier notice…"

Claim 13:  
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above. Morita further discloses:
display the clustered plurality of data points along the non-linear time axis comprises processing circuitry configured, for at least some of the plurality of data points, to position markers that are representative of the plurality of data points on the non-linear time axis and/or position markers that are representative of clusters of the plurality of data points on the non-linear time axis.	
[0096] discloses representing each data/event with a graphical symbol (marker). [0116] discloses representing associated data/events Zaleski and Rutledge disclose a “non-linear time axis.”

Claim 14:  
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 13, as discussed above. Morita further discloses:
the non-linear time axis comprises at least one region of higher granularity of clustering and at least one region of lower granularity of clustering, such that each marker in the lower granularity region represents a greater number of data points than each marker in the higher granularity region.	
[0096] discloses representing each data/event with a graphical symbol (marker). [0116] discloses representing associated data/events (clusters) with geometric shapes (marker). Also see the "determine" step of claim 1 for clustering granularity. As discussed above in claim 1, Zaleski and Rutledge disclose a “non-linear time axis.”

Claim 15:  
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above. Morita further discloses:
the processing circuitry is configured to identify one or more episodes, with each episode of the one or more episodes corresponding to a respective time period on the non-linear time axis, and, position, for the each episode, a marker that is representative of the episode on the non-linear time axis.	
[0100]-[0115] disclose filtering with rules, including creating associations between data/events (episodes). [0116] discloses using geometric shapes (marker) to denote associated events (episode). As discussed above in claim 1, Zaleski and Rutledge disclose a “non-linear time axis.”

Claim 16:  
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above. Morita further discloses:
the processing circuitry is further configured to generate a respective summary text for each of a plurality of clusters of data points, wherein the plurality of clusters are represented by markers on the non-linear time axis.	
[0099] discloses hovering over or clicking a symbol to cause a popup window to appear which displays additional information. As discussed above in claim 1, Zaleski and Rutledge disclose a “non-linear time axis.”

Claim 17:  
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above. Morita further discloses:
the processing circuitry is further configured to receive at least one input signal from a user and to adjust the non-linear time axis and/or the granularity of clustering based on the at least one input signal.	
[0039] "a user may further magnify" thereby adjusting the time access and, as in the "determining" step of claim 1, the granularity. As discussed above in claim 1, Zaleski and Rutledge disclose a “non-linear time axis.”

Claim 18:
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 17, as discussed above.
Morita further discloses:
the adjusting the non-linear time axis comprises adjusting at least one of:
a portion of the non-linear time axis that is visible;
Magnification of the timeline is disclosed in [0026], [0033], [0036], and [0038]-[0041]. As discussed above in claim 1, Zaleski and Rutledge disclose a “non-linear time axis.”
a scale of at least part of the non-linear time axis;
Magnification of the timeline is disclosed in [0026], [0033], [0036], and [0038]-[0041]. Figures 3 and 4 visually represent this, where the timescale of Figure 4 is finer than that of Figure 3. As discussed above in claim 1, Zaleski and Rutledge disclose a “non-linear time axis.”
a time period of interest.
Figures 3 and 4, for example, have the time period of interest being centered around an "Atrial Fibrillation" event occurring initially on "9.27"
	
Morita does not explicitly further disclose “a rate of change of scale along the non-linear time axis”; however, Zaleski does disclose “a rate of change along the time axis” (Figure 1, [0183]-[0184]. Also see various timescales as in [0166] and [0173], also disclosing the non-linearity).
The combination of Morita with Zaleski would have been obvious for the same reasons as stated in Claim 5, above.

Claim 19:
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above.
	
Morita does not explicitly further disclose “the displaying the information along the non-linear time axis comprises applying a visual effect to distinguish regions of the non-linear time axis having different scales”; however, Zaleski does disclose “the displaying the information along the non-linear time axis comprises applying a visual effect to distinguish regions of the non-linear time axis having different scales” (The timescale represented in Figure 1 is shown in Figures 11-14, where the nonlinearity is shown by the time labels "Now", "30", "60", "100", "300". The paragraphs describing Figures 11-14 are [0198] and [0207]-[0212]. As a further visual indicator (effect), [0184] and Figure 1 show the "Vertical Cursor 1200" being a cross-hair which denotes a change of timescale. Also see [0166] and [0173], regarding the non-linearity).
The combination of Morita with Zaleski would have been obvious for the same reasons as stated in Claim 5, above.

Claim 20:  
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above. Morita further discloses:
the at least one memory comprises or forms part of one or more healthcare informatics systems. 
[0065]-[0079] describe the data storage, with [0071] disclosing the data storage storing electronic medical records (EMRs) and [0075] disclosing the data store operating as a server.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2008/0208631 A1), hereinafter Morita, in view of Zaleski et al. (US 2009/0055735 A1), hereinafter Zaleski, further in view of Rutledge et al. (US 2003/0218630 A1), hereinafter Rutledge, further in view of Bade et al. (Connecting Time-Oriented Data and Information to a Coherent Interactive Visualization), hereinafter Bade.

Claim 22:
Morita in view of Zaleski further in view of Rutledge discloses the system of claim 1, as discussed above.
	
While Morita does disclose a timeline that a user enables a user to “drill down” into finer levels of granularity in the timeline ([0036]) as well as colored symbols to represent groups of associated events/data ([0116]), Morita does not explicitly disclose “displaying the information along the non-linear time axis comprises applying a color and/or a 7Application No. 16/262,986Reply to Office Action of December 31, 2020 texture as a visual effect to Bade does disclose this limitation, specifically:
displaying the information along the non-linear time axis comprises applying a color and/or7Application No. 16/262,986Reply to Office Action of December 31, 2020 a texture as a visual effect to distinguish regions of the non-linear time axis having different scales.
Page 109, Browsing the Time, and Figures 18-19 disclose a texture as a visual effect to distinguish regions of the non-linear time axis having different scales, specifically “highlighted sharp borders of different time distortions.” Figure 19 further shows variously spaced ridges/lines/textures, where they are closer together for regions of smaller scale and further apart for regions of larger scale. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Morita with “displaying the information along the non-linear time axis comprises applying a color and/or7Application No. 16/262,986Reply to Office Action of December 31, 2020 a texture as a visual effect to distinguish regions of the non-linear time axis having different scales” as disclosed by Bade.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Morita in order to “minimize interpretations uncertainties” (Bade:  Page 109, Browsing the Time).

Response to Arguments
Regarding 103, applicant argues the amended claims are allowable over the art. Specifically arguing the ‘735 publication (Zaleski) discloses clustering by compressing or data removal, which is based on the original, not projected, positions of the data points. Applicant further argues the ‘630 publication (Rutledge) does not teach clustering using projected positions of the data points.
The examiner respectfully disagrees. As an initial matter, there does not appear to be a clear distinction between the original and projected position of a data point in the context of applicant’s claimed invention. In the context of a timeline, are they not one and the same? The original and projected positions must be the same because a data point occurring at specific point in time will still have occurred at that specific point in time, even if the data is being clustered. 
Nonetheless, as discussed above, Rutledge [0033] discloses multiple intervals being applied to different start and end times on the same timeline, also creating non-linearity, which “allows the system to display patient data using one or more intervals on the same timeline” where “display patient data” corresponds to applicant’s claimed “respective projected position for each of the plurality of data points.” Additionally, as discussed above, Zaleski, Figure 1, [0166] and [0173] disclose displaying patient data (i.e. projected data) along a non-linear time scale, in which some information is non-compressed and other information is compressed. Additionally, [0134] discloses “Data that are older than some specified time frame are compressed to provide general information…as to the nature of the data but within a discrete time scale that spans, for the same physical width in screen, a longer period of time” (i.e. clustering of data). Accordingly, the 103 rejection of claims 1-5 and 8-22 has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached at (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626